Case 19-80064-TLS           Doc 1020       Filed 04/10/19 Entered 04/10/19 11:43:34                        Desc Main
                                          Document     Page 1 of 29


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

                                                                          )
 In re:                                                                   ) Chapter 11
                                                                          )
 SPECIALTY RETAIL SHOPS HOLDING CORP., et al., 1                          ) Case No. 19-80064-TLS
                                                                          )
                           Debtors.                                       ) (Jointly Administered)
                                                                          )

  DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE SALE OF
  THE DEBTORS’ OPTICAL BUSINESS, (II) AUTHORIZING THE ASSUMPTION AND
     ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
    LEASES, (III) AUTHORIZING A SETTLEMENT OF CLAIMS AND CAUSES OF
    ACTION, (IV) GRANTING RELIEF RELATED TO THE WIND-DOWN OF THE
   DEBTORS’ REMAINING OPERATIONS, AND (V) GRANTING RELATED RELIEF

          Specialty Retail Shops Holding Corp. (“Shopko”) and its debtor affiliates, as debtors and

 debtors in possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), acting

 at the direction of the special committee of independent directors (the “Special Committee”) with

 respect to conflict matters, respectfully state as follows in support of this motion (this “Motion”). 2

 In further support of this motion, the Debtors submit contemporaneously herewith the Declaration

 of Saul Burian In Support of the Debtors’ Motion for Entry of an Order (I) Authorizing the Sale

 of the Debtors’ Optical Business, (II) Authorizing the Assumption and Assignment of Certain

 Executory Contracts and Unexpired Leases, (III) Authorizing a Settlement of Claims and Causes




 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
     Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
     R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
     Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
     LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
     (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.

 2
     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Bidding
     Procedures Order or DIP Order.
Case 19-80064-TLS        Doc 1020    Filed 04/10/19 Entered 04/10/19 11:43:34               Desc Main
                                    Document     Page 2 of 29


 of Action (IV) Granting Relief Related to the Wind-Down of the Debtors’ Remaining Operations,

 and (V) Granting Related Relief (the “Burian Declaration”).

                                      Preliminary Statement

        1.      By this Motion, the Debtors seek entry of an Order approving the sale of the

 Debtors’ optical business (the “Optical Business”). As the Court is aware, the Debtors have been

 spending the last several months conducting a thorough marketing process to secure a going-

 concern transaction to save the Debtors’ businesses and jobs. As the Debtors publicly announced

 on March 18, 2019, they were unable to negotiate an actionable proposal to preserve their retail

 business and commenced a liquidation process to wind down their retail business.

        2.      The Debtors, however, have continued marketing efforts with respect to certain of

 their assets, including their Optical Business, and are in advanced negotiations with multiple

 potential bidders regarding a sale of the Optical Business. Uunfortunately, as a result of the wind-

 down of their retail business, many of the key employees of the Optical Business have begun

 exploring alternative employment, and the Debtors’ optical customers are increasingly

 transitioning their business to competitors. As a result, time is of the essence: to realize the full

 value of the Optical Business and preserve the going concern, the Debtors need to consummate a

 sale transaction quickly with a well-capitalized buyer and resume immediately their process of

 “building-out” a stand-alone optical business. The Debtors believe that consummating a sale of

 the Optical Business could preserve as many as 700 jobs and keep as many as 80 store locations

 open, a tremendous achievement in light of these cases. A sale of the Optical Business would also

 generate higher value than a liquidation of the related property, plant, equipment, and inventory.

        3.      Due to the interest from multiple parties and the time constraints to realize the value

 of the Optical Business, the Debtors have determined that the value-maximizing path forward is



                                                  2
Case 19-80064-TLS        Doc 1020    Filed 04/10/19 Entered 04/10/19 11:43:34               Desc Main
                                    Document     Page 3 of 29


 to conduct a true auction process for the sale of the Optical Business as soon as possible. In

 advance of the hearing to approve the sale of the Optical Business, the Debtors intend to announce

 the winning bid. Given that there is interest in the Optical Business from certain of the Debtors’

 stakeholders, the winning bid may include not only typical buyer protections, such as a free and

 clear finding by the Court, but also potential settlements of claims and disputes between the

 Debtors and the affected stakeholders. Importantly, the Special Committee has the sole and

 exclusive authority to settle claims against insiders and is particularly focused on these issues.

        4.      Simultaneously with marketing and negotiating bids for the Optical Business, the

 Debtors have engaged in lengthy negotiations with their lenders regarding an appropriate revised

 budget for the duration of the Debtors’ wind-down efforts, especially in light of the reduced need

 for professionals following the sale of the Optical Business. In connection with agreeing to a

 revised wind-down budget, the Debtors and their lenders have also agreed to certain modifications

 to the Debtors’ postpetition financing order and seek authority pursuant to this Motion to make

 clear that the lenders consent to only very limited costs with respect to their collateral going

 forward. These changes are not only necessary to obtain the lenders’ support for the Debtors’

 wind down and sale of the Optical Business, but also will facilitate the orderly wind-down of the

 Debtors’ retail business and otherwise help maximize the value of the Debtors’ estates.

                                          Relief Requested

        5.      By this Motion, the Debtors respectfully seek entry of an order (the “Order”): (a)

 authorizing the sale of the Debtors’ Optical Business (the “Transaction”) free and clear of liens,

 claims, interests, and encumbrances (collectively, the “Interests”) with any such Interests to attach

 to the proceeds thereof with the same validity and priority (under the Bankruptcy Code) as such

 Interests had immediately prior to the consummation of the Transaction; (b) authorizing the



                                                   3
Case 19-80064-TLS        Doc 1020    Filed 04/10/19 Entered 04/10/19 11:43:34               Desc Main
                                    Document     Page 4 of 29


 assumption and assignment of certain executory contracts and unexpired leases to the winning

 bidder; (c) authorizing a settlement of claims and cause of action; (d) granting relief related to the

 wind-down of the Debtors’ remaining operations; and (e) granting related relief.

                                      Jurisdiction and Venue

        6.      The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5

 of the United States District Court for the District of Nebraska. The Debtors confirm their consent,

 pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

 the entry of a final order by the Court in connection with this motion to the extent that it is later

 determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

 connection herewith consistent with Article III of the United States Constitution.

        7.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        8.      The bases for the relief requested herein are sections 105(a), 363(b), and 365 of the

 Bankruptcy Code, Bankruptcy Rule 9019, and rule 9019-1 of the Nebraska Rules of Bankruptcy

 Procedure (the “Local Rules”).

                                             Background

 I.     General Background.

        9.      The Debtors are engaged in the sale of general merchandise including clothing,

 accessories, electronics, and home furnishings, as well as the operation of pharmacy and optical

 services departments. The Debtors are headquartered in Green Bay, Wisconsin, and as of January

 16, 2019 (the “Petition Date”), operated approximately 367 stores in 25 states throughout the

 United States, as well as e-commerce operations. The Debtors and their non-Debtor subsidiaries

 generated approximately $2.6 billion in revenue in fiscal year 2017 and, as of the Petition Date,

 employed approximately 14,000 people throughout the United States.
                                                   4
Case 19-80064-TLS        Doc 1020    Filed 04/10/19 Entered 04/10/19 11:43:34              Desc Main
                                    Document     Page 5 of 29


        10.     On the Petition Date, the Debtors filed voluntary petitions for relief under

 chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and managing

 their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

 Code. The Debtors’ chapter 11 cases have been consolidated for procedural purposes only and are

 being jointly administered pursuant to Bankruptcy Rule 1015(b) [Docket No. 25]. No party has

 requested the appointment of a trustee or examiner in these chapter 11 cases. On January 18, 2019,

 the United States Trustee for the District of Nebraska (the “U.S. Trustee”) appointed an official

 committee of unsecured creditors pursuant to section 1102 of the Bankruptcy Code (the

 “Committee”) [Docket No. 95].

 II.    Going-Concern Marketing Process and Bidding Procedures.

        11.     Since beginning a comprehensive marketing process in June 2017, the Debtors have

 diligently worked with their financial advisors to develop and explore several strategic alternatives

 to maximize value for the Debtors’ assets in their entirety. In May 2017, the Debtors engaged

 Houlihan Lokey, Inc. (“Houlihan Lokey”) to act as their financial advisor and to explore

 alternatives as to maximize the proceeds from a sale of the Debtors’ assets. The Debtors and their

 advisors engaged in a wide ranging and thorough marketing process to solicit bids for the Debtors’

 assets to obtain the greatest proceeds to maximize the value for the Debtors’ stakeholders.

        12.     As part of that process, the Debtors and their advisors contacted 92 financial buyers,

 as well as 29 strategic buyers. Of these buyers, the Debtors executed confidentiality agreements

 with 37 financial buyers and 10 strategic buyers. By August 2017—the deadline for interested

 parties to submit bids during the initial stage of the marketing process—the Debtors received two

 indications of interest. One of the indications was for selected pharmacy assets at a value

 significantly below appraisal value; as such, the Debtors did not pursue this transaction. While



                                                  5
Case 19-80064-TLS        Doc 1020    Filed 04/10/19 Entered 04/10/19 11:43:34               Desc Main
                                    Document     Page 6 of 29


 the second indication was for the business as a whole, the respective bidder withdrew from the

 process due to conflicts related to timing and bandwidth.

          13.   In addition, as part of the marketing process, the Debtors and their advisors

 contacted 16 financial investors regarding an alternative investment in the Debtors. The Debtors

 executed confidentiality agreements with 13 of these parties, and received preliminary term sheets

 from two of these parties. Simultaneously with conducting their alternative-investment outreach,

 the Debtors and their advisors contacted three additional strategic buyers, none of which expressed

 interest or executed a confidentiality agreement.

          14.   Despite these efforts, nothing materialized from the Debtors’ marketing efforts in

 2017, and the Debtors continued to work with Houlihan Lokey to develop and explore alternatives

 to maximize value. Beginning in August of 2018, the Debtors and their advisors reengaged in a

 significant marketing process to solicit bids for the Debtors’ assets. The Debtors and their advisors

 contacted a total of approximately 53 potentially interested parties, which included five strategic

 and 48 financial parties. These parties included 28 of the same parties originally contacted starting

 in June 2017. Of these 53 parties, 28 parties entered into confidentiality agreements with the

 Debtors and began conducting due diligence. As of October 24, 2018—the deadline for interested

 parties to submit bids in the sale process—the Debtors received a proposal from one interested

 party.

          15.   In late November 2018 and early December 2018 the Debtors and their advisors

 contacted 13 parties to solicit interest to serve as a potential chapter 11 plan sponsor. Ten of these

 parties had been contacted as part of earlier outreach efforts, and three of these parties were new.

 Five of these parties attended presentations with the Debtors’ management and its advisors in

 December 2018. Five of these parties attended in-person meetings with the Debtors’ management



                                                   6
Case 19-80064-TLS        Doc 1020     Filed 04/10/19 Entered 04/10/19 11:43:34               Desc Main
                                     Document     Page 7 of 29


 and advisors in New York on December 6, 2018. Following the December 6, 2018 meeting, those

 five parties and one party that did not attend the meetings carried out extensive due diligence of

 the Debtors’ business. The Debtors continued discussions with several of the potential sponsors

 following their due diligence, but none emerged as a potential plan sponsor.

        16.       On February 12, 2019, the Court entered the Order (I) Establishing Bidding

 Procedures for the Plan Sponsors and (II) Granting Related Relief [Docket No. 385] (the “Bidding

 Procedures Order”), by which the Court approved the bidding procedures (the “Bidding

 Procedures”) for the sale of the Debtors’ assets. The Bidding Procedures represented the final

 stage of a thorough and effective marketing process conducted, in stages, by the Debtors and their

 advisors over the course of nearly 18 months. The Debtors and their advisors re-marketed the

 Debtors’ business postpetition to 158 parties, including 140 financial sponsors and 18 strategic

 parties. Of these 158 parties, 137 parties had been previously contacted as part of either or both

 the 2017 and 2018 marketing processes. In addition, Houlihan Lokey reached out to 38 parties, of

 which 31 were incremental to the 158 parties, in an effort to sell the Debtors’ optical business as a

 stand-alone entity. In total, during the post-petition sale process, the Debtors contacted 189 parties,

 and an incremental 12 parties entered into confidentiality agreements with the Debtors to perform

 due diligence.

        17.       On February 6, 2019, the Debtors filed the Notice of Modified Proposed Bidding

 Procedures [Docket No. 335], where the Debtors noted that, in consultation with their advisors,

 they had developed a go-forward business plan which included 120 stores and 61 stand-alone

 optical centers, and that the Debtors were actively soliciting interest from parties who would like

 to explore a transaction in support of the new business plan. Although the Debtors actively

 negotiated with a party interested in pursuing a sale of the Debtors’ assets under section 363 of the



                                                   7
Case 19-80064-TLS       Doc 1020    Filed 04/10/19 Entered 04/10/19 11:43:34              Desc Main
                                   Document     Page 8 of 29


 Bankruptcy Code, they were ultimately unable to generate an actionable transaction. While the

 Debtors made the difficult decision to file on March 18, 2019 the Notice of Additional Store

 Closings [Docket No. 689] to close their remaining 120 retail locations, the Debtors continued to

 receive inquiries from parties interested in purchasing the Debtors’ Optical Business.

        18.      At present, multiple bidders have expressed interest in purchasing the Optical

 Business, and the Debtors hope that other parties may also participate in the final stages of this

 sale process. Pursuant to the Bidding Procedures Order, the Debtors reserved the right to modify

 the Bidding Procedures as necessary to ensure a value-maximizing transaction.            Given the

 continued interest in the Optical Business and the need to adjust the Bidding Procedures to

 implement the sale process for such asset, the Debtors have modified the Bidding Procedures to

 provide for the new dates described below:

                   Action                                           Deadline

  Bid Deadline                                April 12, 2019 at 4:00 p.m. (prevailing Central Time)
                                              as the deadline by which bids for the Optical Business
                                              (as well as an Optical Business purchase agreement
                                              (the “Optical Sale Agreement”) and all other
                                              documentation required under the Bidding
                                              Procedures) must be actually received (the “Bid
                                              Deadline”).

  Auction                                     April 15, 2019 at 9:00 a.m. (prevailing Central Time)
                                              at the Kirkland & Ellis LLP, 601 Lexington Avenue,
                                              New York, New York 10022, or such later date and
                                              time or location as selected by the Debtors.

  Transaction Objection Deadline              April 16, 2019 at 11:59 p.m. (prevailing Central
                                              Time) as the deadline to object to the Transaction.

  Reply Deadline                              April 18, 2019 at 10:00 a.m. (prevailing Central
                                              Time) as the deadline to reply to the Transaction
                                              Objections, either in writing or in open court at the
                                              hearing to consider the Transaction (such hearing, the
                                              “Transaction Hearing”).



                                                  8
Case 19-80064-TLS       Doc 1020     Filed 04/10/19 Entered 04/10/19 11:43:34             Desc Main
                                    Document     Page 9 of 29


                   Action                                           Deadline

  Transaction Hearing                         April 18, 2019 at 10:00 a.m. (prevailing Central
                                              Time), or as soon as the Court’s schedule permits.



        19.     Following the auction, the Debtors will finalize definitive documentation to

 implement the terms of the winning bid, and, as applicable, file a notice of such winning bidder

 with the Court no later than April 16, 2019 at 10:00 a.m. (prevailing Central Time). The proposed

 sale of the Optical Business will be the result of the extensive and lengthy marketing process

 detailed above, and represents an opportunity to achieve a value-maximizing going-concern

 transaction.   The Debtors reserve the right to file and serve any supplemental pleading or

 declaration that the Debtors deem appropriate or necessary in support of their request for entry of

 the Order before the Transaction Hearing.

 III.   Form and Manner of Notice.

        20.     The Debtors submit that notice of this Motion and the related hearing to consider

 entry of the Order constitutes good and adequate notice of the sale and the proceedings with respect

 thereto in compliance with, and satisfaction of, the applicable requirements of Bankruptcy Rule

 2002. The Debtors propose that no other or further notice shall be required. Accordingly, the

 Debtors request that the Court approve the form and manner of the notice.

 IV.    Objection Deadline.

        21.     As proposed, any and all objections, if any, to the Transaction (a “Transaction

 Objection”) must be filed and served so that such Transaction Objection is actually received by

 the following parties by April 16, 2019 at 11:59 p.m. (prevailing Central Time) (the “Transaction

 Objection Deadline”): (a) the Debtors, Specialty Retail Shops Holding Corp., 700 Pilgrim Way,

 Green Bay, Wisconsin 54304, Attn: Russell Steinhorst, Chief Executive Officer; (b) counsel to


                                                  9
Case 19-80064-TLS        Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34                    Desc Main
                                 Document    Page 10 of 29


 the Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654, Attn: Travis

 Bayer; Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attn: Steven

 Serajeddini and Daniel Rudewicz; (c) co-counsel to the Debtors, McGrath North Mullin & Kratz,

 P.C. LLO, 1601 Dodge St., Omaha, Nebraska 68102, Attn: James Niemeier; (d) counsel to the

 Special Committee, Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York, New York

 10019, Attn: Brian Lennon; (e) the Office of the United States Trustee for the District of Nebraska,

 111 South 18th Plaza, #1125, Omaha, Nebraska 68102, Attn: Jerry Jensen; (f) counsel to Wells

 Fargo Bank, N.A., Otterbourg P.C., 230 Park Avenue, New York, New York 10169, Attn: Chad

 Simon; (g) counsel to the Committee, Pachulski Stang Ziehl & Jones LLP, 780 Third Avenue, 34th

 Floor, New York, New York 10017, Attn: Robert J. Feinstein and Bradford J. Sandler; Pachulski

 Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles, California 90067,

 Attn: Jeffrey N. Pomerantz; and (h) co-counsel to the Committee, Goosmann Law Firm, PLC, The

 Advent Building, Suite 250, Omaha, NE 68118, Attn: Elizabeth M. Lally, Jeana Goosmann, and

 Joel Carney. Any party failing to timely file a Transaction Objection will be forever barred from

 objecting and will be deemed to have consented to the Transaction, including the transfer of the

 Debtors’ right, title and interest in, to, any of the assets sold pursuant to the Optical Sale Agreement

 free and clear of any and all liens, claims, interests, and encumbrances.

 V.      Modification of DIP Order to Reflect Sale of Optical Business and the Debtors’ Wind-
         Down.

         22.     The Debtors submit that the final order authorizing the Debtors to use cash

 collateral and incur postpetition obligations [Docket No. 425] (the “DIP Order”) should be

 modified to reflect an agreement reached between the Debtors and Wells Fargo, N.A., as agent to

 the Credit Agreement (the “DIP Agent”), reflecting the reduced need for professionals going

 forward in these cases. Pursuant to section 1.3(c) of the DIP Order, the Debtors, subject to certain


                                                   10
Case 19-80064-TLS        Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34                  Desc Main
                                 Document    Page 11 of 29


 exceptions, “may amend, modify, supplement or waive any provision of the Financing

 Agreements.”

        23.     Here, the Debtors, while continuing to discuss the specific terms with the lenders

 and the DIP Agent, seek to (a) amend the DIP Order to make clear that on and after the date the

 Order is entered, the Debtors may only use the Collateral and proceeds thereof to compensate

 Committee Professional Persons in accordance with the Sale Budget, which includes a limit of

 $250,000 for the Committee’s Professional Persons’ fees and expenses, (b) amend the DIP Order

 to make clear that it shall be an Event of Default if, on and after the date the Order is entered, the

 Debtors use the Collateral and proceeds thereof to compensate Debtor Professional Persons,

 including Willkie Farr & Gallagher LLP and Ducera Partners LLC (retained by the special

 committee of the Debtors’ board of directors), in excess of the sum (x) $2,500,000 as provided in

 the Sale Budget and (y) any and all fees and expenses incurred in connection with generating

 proceeds through this Sale Motion or through the prosecution or settlement of any avoidance

 actions not settled pursuant to this Sale Motion or in connection with a Sale, including, without

 limitation, services rendered in connection with the pursuit, analysis, negotiation, documentation,

 prosecution and defense of any such transaction or settlement, and (c) amend section 2.3(a)(iv) of

 the DIP Order by replacing it in its entirety with the following: “(iv) Allowed Professional Fees

 of Professional Persons in an aggregate amount not to exceed the greater of (x) $1,490,000 less

 any Allowed Professional Fees incurred pursuant to the Sale Budget on and after the date an order

 is entered on the Debtors’ Motion for Entry of an Order (I) Authorizing the Sale of the Debtors’

 Optical Business, (II) Authorizing the Assumption and Assignment of Certain Executory Contracts

 and Unexpired Leases, (III) Authorizing a Settlement of Claims and Causes of Action (IV)

 Granting Relief Related to the Wind-Down of the Debtors’ Remaining Operations, and (V)



                                                  11
Case 19-80064-TLS         Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34                      Desc Main
                                  Document    Page 12 of 29


 Granting Related Relief and (y) $1,000,000, incurred after the first business day following delivery

 by the Agent of the Carve Out Trigger Notice, to the extent allowed at any time, whether by interim

 order, procedural order, or otherwise (the amounts set forth in this clause).”

           24.   The Debtors believe that the modified DIP Order is appropriate as the Debtors wind

 down their affairs. Indeed, consummating the Transaction will resolve many of the key contested

 issues in this case, and allow the Debtors, the Committee, and their professionals to streamline

 their efforts going forward.

                                             Basis for Relief

 I.        The Transaction Should Be Approved as an Exercise of Sound Business Judgment.

           25.   Section 363(b)(1) of the Bankruptcy Code provides that a debtor, “after notice and

 a hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

 estate.” 11 U.S.C. § 363(b)(1). A sale of the debtor’s assets should be authorized pursuant to

 section 363 of the Bankruptcy Code if a sound business purpose exists for the proposed

 transaction. See, e.g., In re Martin, 91 F.3d 389, 395 (3d Cir. 1996) (“Under Section 363, the

 debtor in possession can sell property of the estate . . . if he has an ‘articulated business

 justification.’”); see also In re Bridge Info. Sys., Inc., 293 B.R. 479, 486 (Bankr. E.D. Mo. 2003)

 (same).

           26.   Courts have made clear that a debtor’s business judgment is entitled to substantial

 deference with respect to disposing of an estate’s assets. See, e.g., In re Trilogy Dev. Co., LLC,

 2010 Bankr. LEXIS 5636, at *3-4 (Bankr. W.D. Mo. 2010) (holding that section 363 of the

 Bankruptcy Code permits the debtor to sell their assets if a sound business purpose exists); In re

 Channel One Commc’ns, Inc., 117 BR 493 (Bankr. E.D. Mo. 1990) (same); In re Schipper, 933

 F.2d 513, 515 (7th Cir. 1991) (“Under Section 363, the debtor in possession can sell property of

 the estate . . . if he has an ‘articulated business justification.”) (internal citations omitted); see also
                                                     12
Case 19-80064-TLS        Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34                    Desc Main
                                 Document    Page 13 of 29


 In re Farmland Indus., Inc., 294 B.R 855, 881 (Bankr. W.D. Mo. 2003) (holding that courts in this

 district are reluctant to interfere with corporate decisions unless “it is made clear that those

 decisions are, inter alia, clearly erroneous, made arbitrarily, are in breach of the officers’ and

 directors’ fiduciary duty to the corporation, are made on the basis of inadequate information or

 study, are made in bad faith, or are in violation of the Bankruptcy Code”).

        27.     Once the Debtors articulate a valid business justification, “[t]he business judgment

 rule ‘is a presumption that in making the business decision the directors of a corporation acted on

 an informed basis, in good faith, and in the honest belief that the action was in the best interests of

 the company.’” In re S.N.A. Nut Co., 186 B.R. 98, 102 (Bankr. N.D. Ill 1995) (citations omitted);

 see also In re Apex Oil Co., 92 B.R. 847, 869 (Bankr. E.D. Mo. 1988) (holding that section 363(b)

 of the Bankruptcy Code is satisfied when using “sound business justifications” and, “absent a

 showing of bad faith, the debtors entered into the disposition of substantially all of their assets”);

 In re Filene’s Basement, LLC, 2014 WL 1713416, at *12 (Bankr. D. Del. Apr. 29, 2014) (“If a

 valid business justification exists, then a strong presumption follows that the agreement at issue

 was negotiated in good faith and is in the best interests of the estate . . . ”) (citations omitted); In

 re Integrated Res., Inc., 147 B.R. at 656 (explaining that the business judgment rule’s presumption

 that corporate directors “acted on informed basis, in good faith and in the honest belief that action

 taken was in the best interests of the company”); In re Johns-Manville Corp., 60 B.R. 612, 615–

 16 (Bankr. S.D.N.Y. 1986) (“[A] presumption of reasonableness attaches to a Debtor’s

 management decisions.”).

        A.      A Sound Business Purpose Exists for the Transaction.

        28.     The Debtors have a sound business justification for the sale of the Optical Business.

 The Debtors have concluded that the Transaction is in the best interest of their chapter 11 estates,

 and is supported by a number of sound business reasons. First, the Debtors believe that, as a result
                                                   13
Case 19-80064-TLS       Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34                  Desc Main
                                Document    Page 14 of 29


 of the marketing efforts that have been undertaken, the highest or otherwise best offer will be

 obtained and will provide maximum value to the Debtors under the current circumstances.

 Second, the sale of the Optical Business was, and continues to be, subject to a competitive process,

 enhancing the Debtors’ ability to receive the highest or otherwise best value for the Optical

 Business. Consequently, the winning bidder’s offer will be subject to a “market check” in the

 form of the sale process, which is the best means for establishing whether a fair and reasonable

 price is being paid.

        29.     Thus, the Debtors submit that the final Optical Sale Agreement will constitute the

 highest or otherwise best offer for the Optical Business, on balance of the current facts and

 circumstances, and will allow the Debtors the greatest chance of obtaining the highest value for

 their estates. As such, the Debtors’ determination to enter into the Optical Sale Agreement to sell

 the Optical Business will be a valid and sound exercise of the Debtors’ business judgment.

 Therefore, the Debtors request that the Court make a finding that the Transaction is a proper

 exercise of the Debtors’ business judgment and is rightly authorized.

        B.      The Transaction and Purchase Prices Reflect a Fair Value Transaction.

        30.     It is well settled that the best way to determine value is exposure to the market. See

 Bank of Am. Nat’l Trust & Sav. Ass’n. v. 203 N. LaSalle St. P’ship, 526 U.S. 434, 457 (1999)

 (explaining that the “best way to determine value is exposure to a market”); see also In re Wintz

 Cos., 219 F.3d 807, 813 (8th Cir. 2000) (holding that an auction procedure for the disposition of

 the debtor’s property can be structured to “maximize the value of estate property”). This is

 especially true here, where the Optical Business has been actively marketed among interested

 buyers during the extensive marketing process described herein.




                                                 14
Case 19-80064-TLS       Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34                   Desc Main
                                Document    Page 15 of 29


        C.      The Transaction Is Proposed in Good Faith and Without Collusion, and the
                Winning Bidder Will Be a “Good-Faith Purchaser.”

        31.     The Debtors request that the Court find that the winning bidder be entitled to the

 benefits and protections provided by section 363(m) of the Bankruptcy Code in connection with

 the Transaction.

        32.     Section 363(m) of the Bankruptcy Code provides in pertinent part:

                [t]he reversal or modification on appeal of an authorization under
                subsection (b) or (c) of this section of a sale or lease or property does
                not affect the validity of a sale or lease under such authorization to
                an entity that purchased or leased such property in good faith,
                whether or not such entity knew of the pendency of the appeal,
                unless such authorization and such sale or lease were stayed pending
                appeal.

 11 U.S.C. § 363(m).

        33.     Section 363(m) of the Bankruptcy Code thus protects the purchaser of assets sold

 pursuant to section 363 of the Bankruptcy Code from the risk that it will lose its interest in the

 purchased assets if the order allowing the sale is reversed on appeal, as long as such purchaser

 leased or purchased assets in “good faith.” In the absence of a definition of “good faith” in the

 Bankruptcy Code and the Bankruptcy Rules, courts determining whether a buyer was a “good faith

 purchaser” have “turned to traditional equitable principles, holding that the phrase encompasses

 one who purchases in ‘good faith’ and for ‘value’” and have looked to the “integrity of his conduct

 in the course of the sale proceedings.” See, e.g., In re Abbotts Dairies of Pa., Inc., 788 F.2d 143,

 147 (3d Cir. 1986) (“Typically, the misconduct that would destroy a [buyer’s] good faith status at

 a judicial sale involves fraud, collusion between the [proposed buyer] and other bidders or the

 trustee, or an attempt to take grossly unfair advantage of other bidders.”); In re Trism, Inc., 328

 F.3d 1003, 1006 (8th Cir. 2003); In re Paulson, 276 F.3d 389, 392 (8th Cir. 2002).




                                                   15
Case 19-80064-TLS        Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34                    Desc Main
                                 Document    Page 16 of 29


        34.     The Debtors submit that the winning bidder will be a “good faith purchaser” within

 the meaning of section 363(m) of the Bankruptcy Code, and the Optical Sale Agreement will be a

 good-faith agreement on arm’s-length terms entitled to the protections of section 363(m) of the

 Bankruptcy Code. First, as set forth in more detail above, the Debtors will only consummate the

 Transaction if the consideration to be received by the Debtors pursuant to the Optical Sale

 Agreement is substantial, fair, and reasonable. Second, any sale agreement with the winning

 bidder will be the culmination of a competitive marketing process in which the parties will be

 represented by counsel and all negotiations will be conducted on an arm’s-length, good-faith basis.

 Third, there is no indication of any “fraud, collusion between the purchaser and other bidders or

 the trustee, or an attempt to take grossly unfair advantage of other bidders” or similar conduct that

 would cause or permit the Transaction to be avoided under section 363(n) of the Bankruptcy Code.

 Fourth, the winning bidder’s offer will have been evaluated and approved by the Debtors in

 consultation with their advisors.

        35.     Accordingly, the Debtors believe that the winning bidder and the Optical Sale

 Agreement will be entitled to the full protections of section 363(m) of the Bankruptcy Code.

        D.      The Transaction Should Be Approved “Free and Clear” Under Section 363(f).

        36.     Section 363(f) of the Bankruptcy Code permits a debtor to sell property free and

 clear of another party’s interest in the property if: (a) applicable nonbankruptcy law permits such

 a free and clear sale; (b) the holder of the interest consents; (c) the interest is a lien and the sale

 price of the property exceeds the value of all liens on the property; (d) the interest is the subject of

 a bona fide dispute; or (e) the holder of the interest could be compelled in a legal or equitable

 proceeding to accept a monetary satisfaction of its interest. See 11 U.S.C. § 363(f).

        37.     Section 363(f) is drafted in the disjunctive. Thus, satisfaction of any one of the

 requirements enumerated therein will suffice to warrant the Debtors’ sale of the Optical Business
                                                   16
Case 19-80064-TLS         Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34                  Desc Main
                                  Document    Page 17 of 29


 free and clear of all interests (i.e., all liens, claims, interests, or encumbrances). See In re Heine,

 141 B.R. 185, 189 (Bankr. D. S.D. 1992) (“[O]nly one of the five conditions must be met for

 authority to sell property free and clear of liens.”).

         38.     The Debtors submit that any Transaction satisfies or will satisfy at least one of the

 five conditions of section 363(f) of the Bankruptcy Code, and that any such Transaction will be

 adequately protected by either being paid in full at the time of closing, or by having it attach to the

 net proceeds of the Transaction, subject to any claims and defenses the Debtors may possess with

 respect thereto. Additionally, Wells Fargo, N.A., as agent under the Debtors’ prepetition and

 postpetition financing facility, has confirmed its consent to selling the Optical Business.

         39.     Accordingly, the Debtors request authority to convey the Optical Business free and

 clear of all interests including liens, claims, rights, interests, charges, and encumbrances, with any

 such liens, claims, rights, interests, charges, and encumbrances to attach to the proceeds of the

 Transaction.

 II.     The Assumption and Assignment of Contracts and Leases Are Appropriate and
         Should Be Approved.

         40.     To facilitate and effectuate the sale of the Optical Business and enhance the value

 to the Debtors’ estate, the Debtors are requesting authority to assign or transfer the contracts and

 leases (the “Assumed Contracts”), upon the closing of the Transaction as contemplated under the

 Optical Sale Agreement and payment of the cure costs (the “Cure Costs”). The Cure Costs are the

 amounts, if any, that the Debtors believe are owed to each counterparty (each a “Contract

 Counterparty,” and collectively, the “Contract Counterparties”) to an Assumed Contract in order

 to cure any defaults that exist under such contract or lease.




                                                    17
Case 19-80064-TLS       Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34                 Desc Main
                                Document    Page 18 of 29


    A. The Assumption of the Assumed Contracts Reflects Business Judgement.

        41.     Section 365 of the Bankruptcy Code authorizes a debtor to assume and/or assign

 the debtor’s executory contracts and unexpired leases, subject to court approval, provided that the

 defaults under such contracts and leases are cured and adequate assurance of future performance

 is provided. Although section 365 of the Bankruptcy Code does not set forth standards for courts

 to apply in determining whether to approve a debtor’s decision to assume and/or assign an

 executory contract or unexpired lease, courts have consistently applied a “business judgment” test

 when reviewing such a decision unless such decision is clearly an unreasonable exercise of such

 judgment. See, e.g., Grp. of Institutional Investors v. Chicago, Milwaukee, St. Paul & Pac. Ry.

 Co., 318 U.S. 523 (1943) (applying Bankruptcy Act section 77(b), predecessor to Bankruptcy

 Code section 365, and rejecting test of whether executory contract was burdensome in favor of

 whether rejection is within debtor’s business judgment); Matter of GP Exp. Airlines, Inc., 200 B.R.

 222, 230 (Bankr. D. Neb. 1996) (“Absent a showing of bad faith or abuse of debtor’s discretion,

 however, debtor’s exercise of business judgment in deciding whether to assume a lease will

 generally not be disturbed.”); Sharon Steel Corp. v. Nat’l Fuel Gas Distrib. Corp., 872 F.2d 36,

 40 (3d Cir. 1989) (describing deference to a debtor’s business judgment as “breathing space

 afforded [to] the debtor to consider whether to reject or assume executory contracts under the

 Code.”); In re Spirit Holding Co., Inc., 166 B.R. 371, 378 (Bankr. E.D. Mo. 1994) (providing that

 the standard for approving the assumption of an executory contract is to determine if the debtor

 “exercise[d] wise business judgment”).

        42.     Here, the Court should approve the decision to assume and assign the Assumed

 Contracts in connection with the sale as a sound exercise of the Debtors’ business judgment. First,

 the Assumed Contracts are necessary to run the Optical Business. As such, they are essential to

 inducing the best offer for the Optical Business. Second, it is unlikely that any purchaser would
                                                 18
Case 19-80064-TLS        Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34                   Desc Main
                                 Document    Page 19 of 29


 want to acquire the Optical Business on a going-concern basis unless a significant number of the

 contracts and leases needed to conduct the business and manage the day-to-day operations were

 included in the transaction. Third, the Debtors expect that the Optical Sale Agreement will provide

 that the assumption and assignment of Assumed Contracts is integral to, and inextricably

 integrated in, the Transaction. Finally, the Assumed Contracts will be assumed and assigned

 though the process approved by the Court, and thus will be reviewed by key constituents.

        43.     Accordingly, the Debtors submit that the assumption and assignment of the

 Assumed Contracts should be approved as an exercise of their business judgment.

        B.      Defaults Under the Assumed Contracts Will Be Cured Through the
                Transaction.

        44.     Upon finding that a debtor has exercised its business judgment in determining that

 assuming an executory contract is in the best interest of its estate, courts must then evaluate

 whether the assumption meets the requirements of section 365(b) of the Bankruptcy Code: (a) that

 a debtor cure, or provide adequate assurance of prompt cure of, prepetition defaults in the

 executory contract; (b) compensate parties for pecuniary losses arising therefrom; and (c) provide

 adequate assurance of future performance thereunder. This section “attempts to strike a balance

 between two sometimes competing interests, the right of the contracting nondebtor to get the

 performance it bargained for and the right of the debtor’s creditors to get the benefit of the debtor’s

 bargain.” Matter of Luce Indus., Inc., 8 B.R. 100, 107 (Bankr. S.D.N.Y. 1980).

        45.     The Debtors submit that the statutory requirements of section 365(b)(1)(A) of the

 Bankruptcy Code will promptly be satisfied because either the Debtors or the winning bidder will

 cure all defaults associated with, or required to properly assume, the Assumed Contracts.

 Moreover, the Contract Counterparties will be provided notice of the proposed Cure Costs, and

 will have an opportunity to file an objection to the proposed Cure Costs. To the extent no objection


                                                   19
Case 19-80064-TLS        Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34                 Desc Main
                                 Document    Page 20 of 29


 is timely filed with regard to a particular cure amount, such cure amount shall be binding on the

 applicable contract or lease counterparty. The payment of the Cure Costs will be in full and final

 satisfaction of all obligations to cure defaults and compensate the Contract Counterparties for any

 pecuniary losses under such contracts or leases pursuant to section 365(b)(1) of the Bankruptcy

 Code, unless the Debtors determine that a particular contract is not truly executory, and does not

 need to be cured to transfer the assets of the Optical Business to the winning bidder.

        C.      Non-Debtor Parties Will be Adequately Assured of Future Performance.

        46.     Similarly, the Debtors submit that the third requirement of section 365(b)(1)(C) of

 the Bankruptcy Code—adequate assurance of future performance—is also satisfied given the facts

 and circumstances present here. The phrase “adequate assurance of future performance,” adopted

 from section 2-609 of the Uniform Commercial Code, “[is] to be given a practical, pragmatic

 construction” based upon the facts and circumstances of each case. Matter of U.L. Radio Corp.,

 19 B.R. 537, 542 (Bankr. S.D.N.Y. 1982); see In re Alipat, Inc., 36 B.R. 274, 277 (Bankr. E.D.

 Mo. 1984). Although no single solution will satisfy every case, “the required assurance will fall

 considerably short of an absolute guarantee of performance.” In re Prime Motor Inns, Inc., 166

 B.R. 993, 997 (Bankr. S.D. Fla. 1994). Among other things, adequate assurance may be given by

 demonstrating the assignee’s financial health and experience in managing the type of enterprise or

 property assigned. See In re Bygaph, Inc., 56 B.R. 596, 605-06 (Bankr. S.D.N.Y. 1986) (adequate

 assurance of future performance present where a prospective assignee has financial resources and

 has expressed a willingness to devote sufficient funding to a business to give it a strong likelihood

 of succeeding).

        47.     The Debtors believe that they can and will demonstrate that the requirements for

 assumption and assignment of the Assumed Contracts will be satisfied. As required by the Bidding

 Procedures, the Debtors will evaluate the financial wherewithal of the winning bidder
                                                  20
Case 19-80064-TLS        Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34                  Desc Main
                                 Document    Page 21 of 29


 (e.g., financial credibility, willingness, and ability of the interested party to perform under the

 Assumed Contracts) and will demonstrate such financial wherewithal, willingness, and ability to

 perform under the Assumed Contracts assigned to the winning bidder. Therefore, the Debtors

 submit that the winning bidder will satisfy the statutory requirements of section 365(f)(2)(B) of

 the Bankruptcy Code.

 III.   Modification of the DIP Order Is an Exercise of the Debtors’ Reasonable Business
        Judgment.

        48.     Section 363 of the Bankruptcy Code provides, in relevant part, that the debtor,

 “after notice and a hearing, may use, sell or lease, other than in the ordinary course of business,

 property of the estate.” 11 U.S.C. § 363(b)(1). Approval of a debtor’s actions under section

 363(b)(1) of the Bankruptcy Code requires the debtor to show that its decision was based on its

 business judgment. See In re Lionel Corp., 722 F.2d 1063, 1070 (2d Cir. 1983) (requiring “some

 articulated business justification” to approve the use, sale or lease of property outside the ordinary

 course of business); In re Ionosphere Clubs, Inc., 100 B.R. 670, 675 (Bankr. S.D.N.Y. 1989)

 (noting that the standard for determining a section 363(b) motion is “good business reason”); In re

 Integrated Res., Inc., 147 B.R. 650, 656 (S.D.N.Y. 1992) (noting that in reviewing a debtor’s

 decision to use estate property pursuant to section 363(b) “the business judgment of the Debtor is

 the standard applied”); In re Phoenix Steel Corp., 82 B.R. 334, 335-36 (Bankr. D. Del. 1987)

 (stating that judicial approval under section 363 of the Bankruptcy Code requires a showing that

 the proposed action is fair and equitable, in good faith and supported by a good business reason).

        49.     To determine whether the business judgment test is met, “the court ‘is required to

 examine whether a reasonable business person would make a similar decision under similar

 circumstances.’” In re Dura Auto. Sys. Inc., No. 06-11202, 2007 Bankr. LEXIS 2764, at *272

 (Bankr. D. Del. Aug. 15, 2007) (quoting In re Exide Techs., Inc., 340 B.R. 222, 239 (Bankr.


                                                  21
Case 19-80064-TLS        Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34                   Desc Main
                                 Document    Page 22 of 29


 D. Del. 2006)). Once a debtor articulates a valid business justification, it is presumed that “in

 making a business decision the directors of a corporation acted on an informed basis, in good faith

 and in the honest belief that the action was in the best interests of the company.” In re Integrated

 Resources, Inc., 147 B.R. 650, 656 (S.D.N.Y. 1992) (quoting Smith v. Van Gorkom, 488 A.2d

 858, 872 (Del. 1985)). The business judgment rule therefore shields a debtor’s management

 from judicial second-guessing, and mandates that a court approve a debtor’s business decision

 unless that decision is a product of bad faith or gross abuse of discretion. See id.; see also Lubrizol

 Enters., Inc. v. Richmond Metal Finishers, Inc., 756 F.2d 1043, 1047 (4th Cir. 1985), cert. denied,

 475 U.S. 1057 (1986).

        50.     The modifications to the DIP Order are a sound exercise of the Debtors’ business

 judgment. The Debtors’ lenders required these modifications before they would support the

 Debtors’ wind-down budget and the sale of the Optical Business. An orderly wind-down of the

 Debtors’ retail business and a going-concern sale of the Optical Business will maximize the value

 of the Debtors’ estates for all stakeholders. Moreover, the DIP Order modifications are appropriate

 as they reflect the reduced need for professionals following the sale of the Optical Business.

 Accordingly, the Debtors believe that the modifications to the DIP Order are a sound exercise of

 their business judgment and respectfully request that the Count authorize such modifications.

 IV.    This Court’s Equitable Powers Allow it to Authorize the Modifications to the DIP
        Order.

        51.     Section 105 of the Bankruptcy Code provides that the Court “may issue any order

 . . . that is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].” 11

 U.S.C. § 105(a).

        52.     The modifications to the DIP Order are necessary to the Debtors’ wind-down.

 Absent the modifications to the DIP Order, the Debtors’ ability to conduct an orderly wind-down


                                                   22
Case 19-80064-TLS         Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34                     Desc Main
                                  Document    Page 23 of 29


 of their retail business or secure a value-maximizing Optical Business sale will be put in jeopardy,

 materially decreasing recoveries for the Debtors’ stakeholders. Accordingly, the Debtors believe

 the Court should use its equitable powers to authorize the DIP Order modifications.

 V.      Relief Under Bankruptcy Rules 6004(h) and 6006(d) Is Appropriate.

         53.     Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or lease

 of property . . . is stayed until the expiration of fourteen days after the entry of the order, unless

 the court orders otherwise.” Fed. R. Bankr. P. 6004(h). Additionally, Bankruptcy Rule 6006(d)

 provides that an “order authorizing the trustee to assign an executory contract or unexpired

 lease . . . is stayed until the expiration of fourteen days after the entry of the order, unless the court

 orders otherwise.” Fed. R. Bankr. P. 6006(d). The Debtors request that the Order be effective

 immediately upon its entry by providing that the 14-day stays under Bankruptcy Rules 6004(h)

 and 6006(d) are waived.

         54.     The purpose of Bankruptcy Rules 6004(h) and 6006(d) is to provide sufficient time

 for an objecting party to appeal before an order can be implemented. See Advisory Committee

 Notes to Fed. R. Bankr. P. 6004(h) and 6006(d). Although Bankruptcy Rules 6004(h) and 6006(d)

 and the Advisory Committee Notes are silent as to when a court should “order otherwise” and

 eliminate or reduce the 14-day stay period, the leading treatise on bankruptcy suggests that the

 14-day stay should be eliminated to allow a sale or other transaction to close immediately “where

 there has been no objection to procedure.” 10 Collier on Bankr. ¶ 6004.10 (15th rev. ed. 2006).

 Furthermore, if an objection is filed and overruled, and the objecting party informs the court of its

 intent to appeal, the stay may be reduced to the amount of time actually necessary to file such

 appeal. Id.




                                                    23
Case 19-80064-TLS        Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34                    Desc Main
                                 Document    Page 24 of 29


        55.     To maximize the value received for the Optical Business, the Debtors seek to close

 the Transaction as soon as possible after the Sale Hearing. Accordingly, the Debtors hereby

 request that the Court waive the 14-day stay period under Bankruptcy Rules 6004(h) and 6006(d).

 VI.    Entry Into the Optical Sale Agreement, Including Any Settlement of Claims and
        Causes of Action, Is in the Best Interests of the Debtors’ Estates.

        56.     Certain of the potential bidders for the Optical Business are stakeholders in the

 chapter 11 cases, and may likely require as part of their Optical Sale Agreement, a settlement of

 claims against the Debtors or causes of action held by the Debtors. To the extent the Optical Sale

 Agreement contains within such terms, Bankruptcy Rule 9019 may apply. Bankruptcy Rule 9019

 provides, in relevant part:

                On motion by the [debtor in possession] and after notice and a
                hearing, the court may approve a compromise or settlement. Notice
                shall be given to creditors, the United States trustee, . . . and
                indenture trustee as provided in Rule 2002 and to any other entity as
                the court may direct.

 Fed. R. Bankr. P. 9019(a).

        57.     In describing the standard for evaluating a settlement under Bankruptcy Rule 9019,

 the United States Court of Appeals for the Eighth Circuit has stated that a settlement need not be

 “the best result obtainable,” rather the evaluating court should approve the settlement where “the

 settlement is fair and equitable and in the best interests of the estate.” Tri-State Fin., LLC v.

 Lovald, 525 F.3d 649, 654 (8th Cir. 2008). The evaluating court only needs to determine that

 settlement does not fall below the lowest point in the range of reasonableness. Id.; see also In re

 Martin, 212 B.R. 316, 319 (Bankr. App. 8th Cir. 1997) (“The court does not substitute its judgment

 for that of the trustee, but reviews the issues to see if the settlement falls below the lowest point of

 reasonableness.”).




                                                   24
Case 19-80064-TLS        Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34                  Desc Main
                                 Document    Page 25 of 29


        58.     In determining the range of reasonableness, the court does not need to decide the

 numerous issues of law and fact raised by the settlement. See Cosoff v. Rodman (In re W.T. Grant

 Co.), 699 F.2d 599, 608 (2d Cir. 1983) (citing Newman v. Stein, 464 F.2d 689, 693 (2d Cir. 1972)).

 In other words, the court does not need to conduct a “mini-trial” of the underlying facts and merits;

 it needs only to evaluate those facts that are necessary to allow it to assess the settlement and to

 make an independent judgment about the settlement. In re Hancock-Nelson Mercantile Co., Inc.,

 95 B.R. 982, 995–96 (Bankr. D. Minn. 1989) (“However, TMT Trailer Ferry does not impose

 upon this Court the obligation to compel the full trial record, or the burden of reviewing that

 record—or even the duty to conduct a ‘mini-trial.’”); see also In re Martin, 212 B.R. 316, 319

 (Bankr. App. 8th Cir. 1997) (“[I]t is not necessary for a bankruptcy court to conclusively determine

 claims subject to a compromise, nor must the court have all of the information necessary to resolve

 the factual dispute, for by so doing, there would be no need of settlement.”); 10 Collier on

 Bankruptcy ¶ 9019.02 (16th 2018) (“The TMT rule does not require the bankruptcy judge to hold

 a full evidentiary hearing or even a ‘mini-trial’ before a compromise can be approved. Otherwise,

 there would be no point in compromising; the parties might as well go ahead and try the case.”).

 Ultimately, “the decision to approve a settlement under [Bankruptcy] Rule 9019 is within the

 discretion of the bankruptcy judge.” In re Racing Servs., Inc., 332 B.R. 581, 586 (B.A.P. 8th Cir.

 2005). As stated above, the Special Committee of the Debtors’ board of directors has the sole and

 exclusive authority to settle claims against insiders. And here, the Optical Sale Agreement will

 benefit the Debtors and all parties in interest by providing substantial value to the Debtors’ estates

 and allowing the Debtors to achieve a going-concern transaction, and any settlement of claims or

 causes of action contained within the Optical Sale Agreement will be reasonable, fair and




                                                  25
Case 19-80064-TLS       Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34                 Desc Main
                                Document    Page 26 of 29


 equitable, in the best interests of the estate, and exceed the lowest point in the range of

 reasonableness.

                               Waiver of Bankruptcy Rule 6004(a)

        59.     To implement the foregoing successfully, the Debtors seek a waiver of the notice

 requirements under Bankruptcy Rule 6004(a) and the requirements under Local Rule 6004-1.

                                            Conclusion

        60.     For the foregoing reasons, the Debtors respectfully submit that the Optical Sale

 Agreement satisfies the standards for approval under applicable law and that the Court should

 therefore approve the Transaction pursuant to sections 105, 363, and 365 of the Bankruptcy Code

 and Bankruptcy Rule 9019.

                                               Notice

        61.     The Debtors have provided notice of this Motion to the following parties or their

 respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) counsel to

 the official committee of unsecured creditors; (c) the agents under the Debtors’ prepetition

 asset-based facility; (d) the agents under the proposed DIP Facility; (e) the agents under the

 Debtors’ prepetition term loan facility; (f) the Internal Revenue Service; (g) the United States

 Securities and Exchange Commission; (h) the office of the attorneys general for the states in which

 the Debtors operate; (i) the United States Attorney’s Office for the District of Nebraska; (j) any

 parties known or reasonably believed to have expressed interest in the Optical Business; (k) all

 known holders of liens, encumbrances, and other claims secured by the Optical Business; (l)

 Contract Counterparties to Assumed Contracts; and (m) any party that has requested notice

 pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief

 requested, no other or further notice need be given.



                                                 26
Case 19-80064-TLS       Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34               Desc Main
                                Document    Page 27 of 29


                                        No Prior Request

        62.     No prior request for the relief sought in this Motion has been made to this or any

 other court.

                           [Remainder of page intentionally left blank.]




                                                27
Case 19-80064-TLS        Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34           Desc Main
                                 Document    Page 28 of 29


        WHEREFORE, the Debtors respectfully request that the Court enter the Order granting the

 relief requested herein and such other relief as the Court deems appropriate under the

 circumstances.

 Dated: April 10, 2019          /s/ Michael T. Eversden
  Omaha, Nebraska               Brian S. Lennon (admitted pro hac vice)
                                Todd G. Cosenza (admitted pro hac vice)
                                Matthew A. Feldman
                                WILLKIE FARR & GALLAGHER LLP
                                787 Seventh Avenue
                                New York, New York 10019
                                Tel: (212) 728-8000
                                Fax: (212) 728-8111
                                Email:          blennon@willkie.com
                                                tcozenza@willkie.com
                                                mfeldman@willkie.com

                                Counsel to the Special Committee of Independent Directors of the
                                Debtors

                                - and -

                                James J. Niemeier (NE Bar No. 18838)
                                Michael T. Eversden (NE Bar No. 21941)
                                Lauren R. Goodman (NE Bar No. 24645)
                                MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                First National Tower, Suite 3700
                                1601 Dodge Street
                                Omaha, Nebraska 68102
                                Telephone:     (402) 341-3070
                                Facsimile:     (402) 341-0216
                                Email:         jniemeier@mcgrathnorth.com
                                               meversden@mcgrathnorth.com
                                               lgoodman@mcgrathnorth.com
                                - and -
                                James H.M. Sprayregen, P.C.
                                Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                                Travis M. Bayer (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle
                                Chicago, Illinois 60654
                                Telephone:     (312) 862-2000

                                              28
Case 19-80064-TLS   Doc 1020 Filed 04/10/19 Entered 04/10/19 11:43:34      Desc Main
                            Document    Page 29 of 29


                           Facsimile:   (312) 862-2200
                           Email:       james.sprayregen@kirkland.com
                                        patrick.nash@kirkland.com
                                        travis.bayer@kirkland.com
                           - and -
                           Steven Serajeddini (admitted pro hac vice)
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           601 Lexington Avenue
                           New York, New York 10022
                           Telephone:    (212) 446-4800
                           Facsimile:    (212) 446-4900
                           Email:        steven.serajeddini@kirkland.com

                           Co-Counsel to the Debtors
